Citation Nr: 1231899	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  11-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of traumatic brain injury (TBI), to include memory impairment and headaches.  

2.  Entitlement to Special Monthly Compensation (SMC) at the housebound rate pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO).  

In March 2009, the Veteran revoked the power of attorney of record in favor of The American Legion.  Thus, the Board recognizes The American Legion as the Veteran's duly appointed representative.  

In July 2012, the Board referred the issue pertaining to the evaluation of TBI residuals to the Veterans Health Administration (VHA) for a medical expert opinion.  The VHA opinion was obtained in July 2012 and has been associated with the claims folder. 

The Board notes that recent records added to the Veteran's electronic Virtual VA folder, include an August 2012 rating decision reflecting that following the grant of service connection for hearing loss an initial 100 disability evaluation was assigned, effective July 26, 2011.  In addition, special monthly compensation (SMC) at the (k) rate was awarded on account of deafness in both ears pursuant to 38 U.S.C.A. § 1114(k) (West 2002).  

The Board further notes that in addition to the 100 percent evaluation assigned for hearing loss, a 50 percent evaluation for post-traumatic headaches is granted in this decision, and along with a 10 percent evaluation in effect for service-connected scars, the combined evaluation is60 percent.  As such, the record raises a claim of entitlement to SMC at the housebound rate pursuant to VA's "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  As such, the issue is reflected on the title page.  

The Veteran was afforded a hearing before a Decision Review Officer at the RO in July 2011.  A transcript of the hearing has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, service-connected TBI residuals of chronic post-traumatic headaches are manifested by very frequent prostrating and prolonged attacks, which are productive of severe economic inadaptability.

2.  The Veteran's hearing loss is evaluated as 100 percent disabling, effective July 26, 2011.  

3.  The Veteran's post-traumatic headaches are evaluated as 50 percent disabling and scars are evaluated as 10 percent disabling, resulting in a combined 60 percent evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability for post-traumatic headache residuals of a TBI have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Codes (DC) 8100, 8045 (2011).

2.  The criteria for special monthly compensation at the housebound rate have been met, effective July 26, 2011.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  
Duties to Notify and Assist

As a preliminary matter, the Board observes that VA fulfilled its duties to notify and assist the Veteran in the development of his claim.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, VA's notice requirements with respect to a claim for an increased evaluation include notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In an April 2009 letter, the Veteran was notified that a disability rating and an effective date for the award of benefits would be assigned, and information as to specifically what is required for an increased rating for the TBI residuals was provided by way of the April 2011 Supplemental Statement of the Case (SSOC), after which the Veteran was afforded the opportunity to respond.  Thus, the Board finds that the Veteran was notified of what evidence is required to establish an increased rating for the disability evaluation under appeal.  Thus, VA's notice requirement is met.  38 C.F.R. § 3.159(b)(1) (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in substantiating his claim.  Here, his statements, his service treatment records, and his post-service VA and private treatment records have been associated with the claims folder.  VA examination reports and a VHA opinion are also of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the evidence, to include the VHA opinion obtained in July 2012, is adequate.  The VHA opinion was predicated on a full reading of the records in his claims folder, considered the pertinent evidence and the Veteran's statements and a complete rationale accompanied the opinion.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  He was given the opportunity, but has not notified VA of any additional available relevant records as to his claim.  

The Veteran was also afforded a Decision Review Officer (DRO) hearing in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing, the DRO discussed with the Veteran facts relating to the elements of the pending claim that were lacking to substantiate his claims for benefits.  The DRO also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  In fact, the Veteran was able to provide pertinent evidence as to the current severity of his symptoms, which was considered in this decision.  Moreover, neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the evidence is sufficient for a determination.  

VA has met its duties to notify and assist the Veteran.  Therefore, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Evaluation

Criteria & Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

VA revised the criteria for evaluation of residuals of traumatic brain injury, effective on October 23, 2008 (see 73 Fed. Reg. 54693-54708 (September 23, 2008)).  Revised Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Under Diagnostic Code 8100, migraines are evaluated as follows: a non-compensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings at different times, based on facts found, will also be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran filed a claim seeking a higher disability evaluation for service-connected residuals of a traumatic brain injury (TBI) in March 2009.  By way of history, service treatment records reflect the Veteran sustained a blast concussion when a mortar exploded within 15/20 feet from him during combat, and an April 1946 RO determination shows that service connection for residuals of a brain concussion was established, and an initial 30 percent disability evaluation was assigned under DC 8001 (DC 8001 no longer in existence).  DC 8001 pertains to encephalopathy, rated as post-traumatic personality disorders or mental enfeeblement.  The 30 percent rating was the minimum evaluation under DC 8001 if the disability was symptomatic.  The 30 percent evaluation has been in effect since the initial grant of service connection in 1946 and thus, the 30 percent rating is protected from reduction.  38 C.F.R. § 3.951(b) (2011).  

In addition, as reflected in the May 2009 rating decision on appeal, the disability is currently evaluated under the revised criteria of Diagnostic Code 8045 pertaining to traumatic brain injury (TBI), applicable to claims filed after October 2008, as in this case.  The Board, however, finds that evaluation under Diagnostic Code 8100, which provides for the criteria for evaluation of migraine headaches, provides a more appropriate set of rating criteria for the evaluation of the Veteran's service-connected residuals of TBI.  See 38 C.F.R. §§ 4.27, 4.124a, Diagnostic Code 8100.  

The July 2012 VHA opinion reflects a determination that the Veteran meets the criteria for chronic post-traumatic headache and that the headaches are attributable to the TBI.  In addition, the Veteran testified that he has daily headaches, some of which were noted to be migraine and for which his wife would pack his head with ice for 8-10 hours.  Transcript at 4-5 (2011).  Symptoms described included severe pain behind the eye making it feel as though the eye was being pushed of the socket and a feeling of blinding light shining in his eyes requiring him to lie down and to go to sleep.   Id at 10-15.  

The Veteran is competent to report his symptoms and lending credibility to the Veteran's testimony is a November 2008 report of examination reflecting a history of chronic daily headaches, and the August 2010 VA TBI examination report noting headaches are precipitated and worsened by bright lights and loud noise.  In addition, VA treatment records in the electronic record reflect complaints of an increase in the severity of headaches in April 2012.  Thus, the Board finds that the chronic post-traumatic headaches may be fairly characterized as occurring quite often, from daily to weekly and are prostrating.  

In summary, there is competent and credible evidence that the Veteran's very frequent headaches are productive of symptoms to include severe pain and photophobia.  The evidence is in at least equipoise, and thus, resolving doubt in the Veteran's favor, the Board finds that a 50 percent disability evaluation is warranted for post-traumatic headaches due to TBI.  The Board finds that the disability picture is productive of headaches with very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  To the extent that the headache symptoms have varied to some extent over time, the Board finds that the criteria has generally been met throughout the appeal period, and therefore post concussive headaches warrant a 50 percent disability rating for the entire period of the appeal.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  

A rating higher than 50 percent is not warranted at any time during the appeal.  The Board notes that the 50 percent evaluation granted in this decision contemplates flare ups to include loss of time from exacerbations due to the post-traumatic headache residuals.  38 C.F.R. § 4.1 (2011).  To the extent that the May 2009 VA TBI examiner attributed worsening symptoms to undiagnosed transient ischemic attacks (TIA), a February 2011 VA opinion is to the effect that it is less than likely that TIAs are a caused by or a result of the Veteran's TBI and most likely caused by his nonservice-connected hypertension, hyperlipidemia and atrial fibrillation.  Consistent with the February 2011 VA opinion is the VHA opinion obtained in July 2012.  In attributing his cognitive impairment to microvascular ischemic changes noted on magnetic resonance imaging (MRI) in 2006 and 2008, it was noted that TIAs result from cardiovascular causes, such as clots developing within the arteries of the brain or clots coming from other larger arteries or the heart.  The opinion further notes that although multiple TBIs with loss of consciousness could result in permanent memory impairment in some cases, diagnosed as Dementia Puglistica, the Veteran did not fit into this category.  

The opinion specifically states that the Veteran's cognitive impairment is not caused or aggravated by the service-connected TBI, noting that he did not lose consciousness or memory for the event, and was oriented, attentive and able to respond quickly with good information processing immediately after the injury.  It was noted that his memory impairment is attributable to the normal aging of 85 years and that difficulty with naming dates and recall of certain words is not uncommon in a person in his age group.  

Further, and to the extent that the May 2009 VA TBI examiner attributed worsening symptoms to undiagnosed Alzheimer's dementia, the VHA opinion specifically states that the Veteran does not have Alzheimer's disease based on reported findings, to include the clinical test results.  It was noted that while age is a major risk factor, Alzheimer's is a neurodegenerative disorder and that his impairment is only for recall of recent events.  The Board notes that while the May 2009 VA examination report reflects short and medium term memory loss, the November 2010 VA examination report notes normal remote and recent memory and mildly impaired immediate memory, findings consistent with the VHA opinion.  The Board notes that the Veteran testified that he has mild memory impairment, Transcript at 3 (2010), whereas the VHA opinion notes that impairment in insight caused by Alzheimer's precludes an awareness for memory problems.  

In addition, while the November 2010 VA mental examination report notes a past medical history to include an unspecified nonpsychotic mental disorder following organic brain damage and dementia not otherwise specified, the VHA opinion reflects a determination that the Veteran's psychiatric impairment was not caused or aggravated by the service-connected TBI, noting that neuropsychiatric problems occur immediately following the severe head injury with brain damage and associated personality change, neurologic impairment in speech, gait, motor function and psychosis, none of which the Veteran was noted to have on the day of, or immediately following, the head injury.  The Board notes that the VHA opinion is consistent with the contemporaneous evidence, to include a February 1946 VA examination report in which no neuropsychiatric disease was specifically noted.  

Further, the VHA opinion notes that psychiatric symptoms are associated with his multiple medical conditions and vascular dementia.  Thus, and while the May 2009 VA TBI examination report notes moderate memory impairment, the competent and probative evidence establishes that no degree of memory impairment is for consideration in the current evaluation of residuals of the service-connected TBI, as the competent and probative evidence establishes that cognitive dysfunction is not attributable to TBI.  In this, case the Board has accorded more probative value to the VHA medical expert opinion.  The opinion is based on a review of the claims folder and the rationale accompanying the opinion is based on objective findings, reliable principles and sound reasoning.  In addition, the opinion is consistent with the contemporaneous evidence.  

The Board notes that the May 2009 VA TBI examination report notes only mild impairment in the areas of judgment, motor activity, visual and spatial orientation and the August 2010 TBI examination report notes no associated physical findings and only neurobehavioral findings that did not interfere with workplace or social interaction were reported, consistent with no more than a facet level of "1."  In addition, the Board notes that although the August 2010 report indicates that the Veteran occasionally got lost in unfamiliar surroundings, and had difficulty reading maps, the Veteran testified that he did not get lost in unfamiliar surroundings, had no difficulty following directions, was able to judge distance and did not have frequently inappropriate behavior, the highest level of severity for any facet established on VA examination is "1" consistent with mild impairment.  At no time during the appeal has impairment in the relevant areas due to TBI residuals met the criteria for a level "3" in severity and at no time has there been impairment in consciousness due to TBI residuals.  Thus, a rating higher than the 50 percent evaluation granted in this decision is not warranted at any time during the appeal period.  

The Board further notes that although under some circumstances a Veteran may have separate ratings under both Diagnostic Code 8045 and Diagnostic Code 8100, the Board finds that separate ratings are not warranted in this case.  The symptoms which have formed the basis for the 50 percent rating granted in this decision under Diagnostic Code 8100 (namely the Veteran's headaches and associated symptoms) cannot be clearly separated from any other symptoms of the disorder.  Under such circumstances, separate ratings are not warranted.  See Diagnostic Code 8045, Note 1.  Such separate ratings would result in impermissible pyramiding.  See 38 C.F.R. § 4.14 (evaluation of same disability under various diagnoses is to be avoided).  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath.  The Board finds no section that provides a basis upon which to assign a rating higher than the 50 percent evaluation granted in this decision.  

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  Here, the Board finds that the schedular criteria reasonably describe the Veteran's service-connected TBI residuals, to include post concussive headaches.  The Board notes that the 50 evaluation granted in this decision contemplates flare ups to include loss of time from exacerbations due to the TBI residuals. 38 C.F.R. § 4.1 (2011).  Regardless, the November 2010 VA examination report reflects that a mental disorder, not TBI makes occupational functioning unlikely and as determined above, the nonservice-connected mental symptoms are not attributable to the service-connected TBI.  Thus, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R.  § 3.321 is not warranted.  Id.  

II.  SMC

Pursuant to VA's "well-established" duty to maximize a claimant's benefits, the Board must consider whether entitlement to SMC benefits at a higher rate is warranted.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's post-traumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

As noted above, an April 2012 rating decision in the electronic file reflects that service connection for bilateral hearing loss has been granted and a 100 percent evaluation has been assigned, from July 26, 2011.  Further, in addition to the 50 percent evaluation granted in this decision for post-traumatic headaches, a 10 percent evaluation is in effect for scars.  Thus, the combined evaluation is 60 percent.  Therefore, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective July 26, 2011. 





ORDER

A 50 percent disability evaluation is granted throughout the appeal, subject to the law and regulations governing payment of monetary benefits.  

Special Monthly Compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective July 26, 2011. 



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


